                                  WEIL, GOTSHAL & MANGES LLP                          CRAVATH, SWAINE & MOORE LLP
                              1   Stephen Karotkin (pro hac vice)                     Paul H. Zumbro (pro hac vice)
                                  (stephen.karotkin@weil.com)                         (pzumbro@cravath.com)
                              2   Ray C. Schrock, P.C. (pro hac vice)                 Kevin J. Orsini (pro hac vice)
                                  (ray.schrock@weil.com)                              (korsini@cravath.com)
                              3   Jessica Liou (pro hac vice)                         Omid H. Nasab (pro hac vice)
                                  (jessica.liou@weil.com)                             (onasab@cravath.com)
                              4   Matthew Goren (pro hac vice)                        825 Eighth Avenue
                                  (matthew.goren@weil.com)                            New York, NY 10019
                              5   767 Fifth Avenue                                    Tel: 212 474 1000
                                  New York, NY 10153-0119                             Fax: 212 474 3700
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Attorneys for Debtors and Debtors in Possession
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                                                               UNITED STATES BANKRUPTCY COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                             15
                                                                    SAN FRANCISCO DIVISION
                             16
                                                                                     Case No. 19-30088 (DM)
                             17
                                    In re:                                           Chapter 11
                             18
                                    PG&E CORPORATION,                                (Lead Case)
                             19
                                             - and -                                 (Jointly Administered)
                             20
                                    PACIFIC GAS AND ELECTRIC                         NOTICE OF FILING OF AMENDED AND
                             21     COMPANY,                                         RESTATED RESTRUCTURING
                                                                                     SUPPORT AGREEMENT
                             22                                    Debtors.
                                                                                     [Relates to Dkt. No. 3992]
                             23      Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company       Date:    November 13, 2019
                             24      Affects both Debtors                           Time:    10:00 a.m. (Pacific Time)
                                                                                     Place:   United States Bankruptcy Court
                             25     * All papers shall be filed in the Lead Case,             Courtroom 17, 16th Floor
                                    No. 19-30088 (DM).                                        San Francisco, CA 94102
                             26

                             27

                             28


                              Case: 19-30088           Doc# 4554   Filed: 11/02/19   Entered: 11/02/19 12:15:43    Page 1 of
                                                                                2
                                         PLEASE TAKE NOTICE that, on September 24, 2019, PG&E Corporation and Pacific Gas
                              1   and Electric Company, as debtors and debtors in possession (collectively, the “Debtors”) in the above-
                              2   captioned chapter 11 cases, filed the Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and
                                  Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (i) Authorizing the Debtors to Enter into
                              3   Restructuring Support Agreement with the Consenting Subrogation Claimholders, (ii) Approving the
                                  Terms of Settlement with Such Consenting Subrogation Claimholders, including the Allowed
                              4   Subrogation Claim Amount, and (iii) Granting Related Relief [Docket No. 3992] (the “RSA Motion”).
                              5
                                        PLEASE TAKE FURTHER NOTICE that a copy of that certain Restructuring Support
                              6   Agreement (the “Original RSA”), dated as of September 22, 2019, among the Debtors and the
                                  Consenting Creditors (as defined in the Original RSA), was attached as Exhibit A to the RSA Motion.
                              7
                                         PLEASE TAKE FURTHER NOTICE that, following a hearing on the RSA Motion on
                              8   October 23, 2019, the Debtors and the Consenting Creditors entered into an Amended and Restated
                                  Restructuring Support Agreement, dated as of November 1, 2019 (the “Amended RSA”).
                              9
                                          PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit 1-1 and Exhibit 1-2,
                             10
                                  respectively, are a copy of the Amended RSA and a redline comparison of the Amended RSA against
                             11   the Original RSA.

                             12           PLEASE TAKE FURTHER NOTICE that copies of the pleadings and other documents
                                  identified herein can be viewed and/or obtained: (i) by accessing the Bankruptcy Court’s website at
Weil, Gotshal & Manges LLP




                             13   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden Gate
 New York, NY 10153-0119




                                  Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime Clerk LLC,
                             14
      767 Fifth Avenue




                                  at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for U.S.-based
                             15   parties; or +1 (929) 333-8977 for International parties or by e-mail at: pgeinfo@primeclerk.com. Note
                                  that a PACER password is needed to access documents on the Bankruptcy Court’s website.
                             16
                                  Dated: November 2, 2019
                             17                                        WEIL, GOTSHAL & MANGES LLP
                                                                       CRAVATH, SWAINE & MOORE LLP
                             18                                        KELLER & BENVENUTTI LLP
                             19
                                                                       /s/ Thomas B. Rupp
                             20                                        Thomas B. Rupp

                             21                                        Attorneys for Debtors and Debtors in Possession

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088      Doc# 4554      Filed: 11/02/19    Entered: 11/02/19 12:15:43       Page 2 of
                                                                              2                                                          .
